SMITH, Acting Associate Justice.
The sharpening of rock drill bits by pressure is accomplished by heating and placing them between dies, which are forced together by applying compressed air to a piston, which moves the upper die vertically downward against the lower die. That forging operation results in the formation of a scale, which lodges in the angles and corners of the faces of the dies, and must be removed in order to permit of the proper sharpening of another'drill bit. The apparatus for which the appellant applied for a patent accomplishes that result by conducting the exhaust air. from the motor into a hollow chamber, which supports the appliance, from which chamber the air, more or less compressed, finds egress upward through ports and over the face of the dies, and thereby dislodges the scale.
All of the claims, seven in number, were rejected by the Primary Examiner, which action was affirmed on appeal, by the Examiners in Chief and by the Assistant Commissioner. From the decision of the Assistant Commissioner this appeal was taken, and involves the following claims in the application:
3. In a drill sharpener, the combination with a base or support having a work-engaging face and an exhaust receiving chamber below the same, of a fluid-operated motor mounted on the base or support, a member operated by the motor and having a work-engaging face movable into and out of co-action with the work-engaging face on the base or support, and means for directing the exhaust from the motor into the chamber, said base or support having ports leading from the chamber upwardly to deliver the exhaust between the faces to clean the scale therefrom.
4. In a drill sharpener, the combination with coacting relatively movable work-engaging members and a support therefor having a chamber, of a fluid-operated motor on the support for effecting the relative movement of the members, and means for directing the exhaust from the motor to the chamber, said support having a port from the chamber to one of the members.
*3445. In a drill sharpener, the combination with a base or support having a stationary work jaw thereon, a chamber below the work jaw and a blow port extending upwardly from the chamber below the work jaw and a blow port extending upwardly from the chamber to deliver a cleaning blast to the jaw, of a work jaw above the stationary jaw and movable into and out of coaction therewith, a fluid operated motor on the base or support above the movable jaw and connected thereto for operating it, and means for delivering the exhaust from the motor to the chamber.
7. In a drill sharpener, the combination with coaeting work-holding jaws, relatively movable toward and from each other, of dies carried thereby, depressions in the jaws on opposite sides of the dies, a motor for relatively moving the jaws, and means for delivering the exhaust from the motor into said depressions.
The patent issued to Vogel in August, 1870, discloses the hollow supporting chamber, a feature of applicant’s apparatus, from which chamber compressed air is directed to blow cinders or other undesirable matter from the anvil or dies of a forging appliance.
The patent to Sears, issued in March, 1907, shows a means of conducting and directing the exhaust from a fluid-operating motor in such a way as to remove scale or other foreign bodies from the plunger of fluid-operating machines, and so prevent damage to the mechanism by cutting or abrasion.
The patent issued to Retallack in June, 1903, discloses a drill sharpener with a fixed and a movable die. The movable die is operated by the motor, and the exhaust from the motor is conducted by a pipe to the dies for the removal of. scales.
The only material difference between Vogel’s patent and that for which application is made is that the supporting hollow chamber of Vogel’s patent utilizes compressed air at its original pressure, whereas the supporting hollow chamber of the application utilizes compressed air after it has done the work of moving the piston and is under diminished pressure, due to expansion in the hollow base.
The.difference between the Sears patent and that applied for is that the exhaust of the motor is discharged into a small cavity immediately under the plunger, and therefrom outwardly around the'plunger, so as to remove scale or other foreign material. The patent to Retallack has no chamber, and delivers the exhaust to .the dies directly by means of a pipe.
•We think that claims 3, 4, and 5 are met by the references to the patents of Vogel, Sears, and Retallack. Claim 7, covering the depression in the jaws on opposite sides of the dies and a means for delivering the exhaust of the motor into such depression, is a variation of construction which accomplishes a result which is not new and does not materially or vitally differ from that of the references.
The decision appealed from is affirmed.